DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 7/22/2021, applicant has submitted an amendment filed 10/22/2021.
Claim(s) 1, 5, 6, 9-12, 15-17, 19, and 20, has/have been amended.  Claim(s) 7, 8, and 18, has/have been cancelled.  
Response to Arguments
This Corrected Notice of Allowability is issued to make a correction to one of the instructions in the Examiner’s Amendment.
More specifically, the instructions for amending claim 17 in the Notice of Allowance mailed 1/12/2022 recited:
Amend “selecting the selected knowledge message” (in 4 lines of claim 17) to recite –selecting a knowledge message—when claim 17 recited “select” (not selecting) “the selected knowledge message”.
The instructions for amending claim 17 now recite, for each of the 4 lines of claim 17, –Amend “select the selected knowledge message” (in one of the 4 lines of claim 17) to recite –select a knowledge message--.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Bachinski on 1/4/2022.

The application has been amended as follows: 

Amend “the predefined length of the voice” in the 3rd to last line of claim 1 to recite –the predefined length--. (i.e. delete “of the voice”).

Amend “claim 2” in line 1 of claim 3 to recite --claim 1— (i.e. amend claim 3 to depend on claim 1 and not on claim 2).
Amend “each of” in line 1 of claim 3 to recite –each knowledge message of--.

Amend “resuming the playing of the paused voice” in the 2nd to last line of claim 5 to recite –resuming the playing of the voice—(i.e. delete “paused”)

Amend “selecting the selected knowledge message” in line 3 of claim 6 to recite –selecting a knowledge message--.

Amend “each of” in line 4 of claim 6 to recite –each knowledge message of--.
Amend “selecting the selected knowledge message” in line 6 of claim 6 to recite –selecting a knowledge message--.
Amend “selecting the selected knowledge message” in the 4th to last line of claim 6 to recite –selecting a knowledge message--.
Amend “selecting the selected knowledge message” in the 2nd to last line of claim 6 to recite –selecting a knowledge message--.

Amend “part of” in line 2 of claim 9 to recite –a part of--.

Amend “part of” in line 2 of claim 10 to recite –a part of--.

Amend “claim 13” in line 1 of claim 14 to recite --claim 12— (i.e. amend claim 14 to depend on claim 12 and not on claim 13).
Amend “each of” in line 1 of claim 14 to recite –each knowledge message of--.

Amend “resuming the playing of the paused voice” in the 2nd to last line of claim 16 to recite –resuming the playing of the voice—(i.e. delete “paused”)

Amend “select the selected knowledge message” in the 10th to last line of claim 17 to recite –select a knowledge message--.
th to last line of claim 17 to recite –a knowledge message--.
Amend “each of” in the 9th to last line of claim 17 to recite –each knowledge message of--.
Amend “select the selected knowledge message” in the 7th to last line of claim 6 to recite –select a knowledge message--.
Amend “select the selected knowledge message” in the 4th to last line of claim 17 to recite –select a knowledge message--.
Amend “select the selected knowledge message” in the 2nd to last line of claim 17 to recite –select a knowledge message--.

Claim Interpretation
“the instructions to receive the input” in claim 15 and “the instructions to select the knowledge message” in claim 17 are interpreted as having implied antecedent basis (claim 12 recites “memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:… receive an input; select a knowledge message” where computer program instructions that cause a processor to perform multiple steps inherently include respective instruction(s) for each of the multiple steps.
Allowable Subject Matter
Claims 1-6, 9-17, and 19-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) generating at least a part of a set of knowledge messages based on web data or based on both web data and user data by extracting summarizations from contents of… web data, wherein each of the summarizations include a number of sentences, wherein a number of sentences in each summarization is determined based on a predefined length of the voice… wherein a length of a voice corresponding to each knowledge message of the set of knowledge messages is no more than the predefined length of the voice (i.e. “a predefined length of a voice” in line 6 of claim 1 refers to one predefined length of a voice upon which “a number of sentences in each summarization” is based, because if each summarization is determined based on a respective predefined length of a voice, then “the predefined length of the voice” in the 3rd to last line of claim 1 would be ambiguous [because there would be multiple predefined lengths and it would not be clear which one “the predefined length of the voice” refers to].)
	In the context of the rejections of claims 1 and 7 based on Williams, Lang, and Phillips, “the set of knowledge messages” is mapped to a collection/set of pre-recorded speech/voice conversational responses and “the predefined length of the voice” is mapped to the longest length of the longest of the pre-recorded speech/voice conversational responses, and the prior art of record does not teach or suggest where generating a set/collection of pre-recorded audio includes extracting multiple from contents of web data, where each of the multiple summarizations include a number of sentences that is determined based on the length of the longest pre-recorded audio clip in a set of pre-recorded audio clips.
2009/0204399 describes where a user specifies an utterance time and a summarizer summarizes speech data within the user-specified utterance time by selecting utterance unit data in descending order of importance levels such that they are kept within 60 seconds, and then audibly outputting utterances in order of importance or in chronological order (paragraphs 86-89).  Paragraphs 11 and 13 appear to describe where the summarizing is for a user to confirm contents of a lecture/conference (not for generating a voice to be output in a conversation of intelligent automated chatting).
2017/0263265 teaches “In addition, the summary generator 25 may adjust the length of the summarized sentence, according to the length of time the conference participant has spoken or the number of times the conference participant has spoken. For example, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken” (paragraph 105).  In this reference, the length of time that a conference participant has spoken can be interpreted as “predefined” relative to the summarized sentence length adjustment, text data into a subtitle and where a summary generator generates text that is summarized into 10-15 words.  This reference does not appear to describe outputting a voice corresponding to a summary in a conversation of the intelligent automated chatting (This reference appears to be directed to providing visual support for a conference between people, not an automated chat between a person and a machine).  In Figure 10, the displayed communications appear to be displays of summaries what has already been said (see paragraphs 76-85), and the chatting/conversation between the conference participants appears to be “in-person”/”live” and does not appear to be “automated” (i.e. Figure 10 does not appear to be an instant messaging chat room or a similar instant-message based conversation).  It would also seem that providing an audible version of the summary would interfere with the conference participants speaking to each other.
2011/0055209 teaches “Autosummary: how much of a summary to show, how many sentences to show, or how long the summary is desired to be” (paragraph 238)
2017/0004396 teaches “Beyond text of a message, techniques may consider other information for extraction and summarization, such as images and other graphical content, the structure of the message, the subject header, length of the message, position of a sentence or phrase in the message, date/time the message was sent, and information on the sender and recipients of the message, just to name a few examples. 
	2019/0349321 (LATE filing date) teaches “the processor 104 is further configured to generate a report summary of the collection of text data. The processor 104 can receive summary parameters to limit the report summary to a number of sentences or words. The processor 104 can generate the report summary by computationally summarizing the collection of text data to extract concepts using the natural language processor” (paragraph 121).  This reference has a filing date that follows the effective date of this application and therefore does not qualify as prior art.
	2018/0308508 (LATE priority date) teaches “Next, the acoustic features are summarized over a longer speech unit, e.g., a word, phrase or sentence or even a fixed length window, e.g., 1-10 seconds typically, by applying a set of statistical functionals such as extremes, range, mean, variance, percentiles, regression coefficients, etc. to all low-level descriptors” (paragraph 4) and “The measurement of acoustic voice parameters AP involves digital signal processing algorithms for computing a plurality of low-level acoustic voice parameters and then summarizing these low-level acoustic voice parameters over adequate speech segments, such as words, phrases, sentences, or alternatively speech segments of fixed length, e.g., between 0.5 seconds and 10 

	Upon further search (in response to the amendment filed 10/22/2021):
The following 3 references teach various limitations relevant to the independent claims but would not render the independent claims obvious (see discussion following the next 3 paragraphs).
Bangalore et al. (US 8,566,102) teaches “FIG. 14 provides another example of web-page information 386 for the question "How can I buy the AT&T Labs Natural Voices customized voice products, and how much do they cost?" The corresponding spoken language understanding and summarized synthesized response are also provided in 388. The spoken language understanding of the question results in "How can I buy the AT&T Labs Natural Voices customized voice products?" and the system's answer is illustrated which is a summary of the relevant web-site content. The underlined portions of the text in box 386 illustrate the summarized text delivered to the user in the dialog with the system” and “Summarization involves determining a relevancy measure between a sentence s(k) within the web-site data to a user query q. The dialog service can provide a query-relative summarization via a tool such as a Q_Summary_Data_file that performs the necessary steps of the process. In general, the process involves receiving a user question, a long passage of text from the web-site and a length limit associated with the dialog service response. The object for a given question is to present a concise and pertinent answer from an identified web-site passage. A long answer that may comprise all the text of a passage is not applicable or is part of a set of knowledge messages from which a knowledge message is selected.  More specifically, the query relative summarization appears to be performed on a single long answer (see Figure 15 and col. 13, line 54 – col. 14, line 12) which appears to suggest that one of the ranked list of answers (Figures 8-9) is chosen to be a “best” answer and then summarization is performed on that singular answer, and no part of this reference describes where the summary is retained in a set of answers.  At a minimum, this reference does not specifically describe where the summary of the long answer is part of a set of answers from which an answer is selected (as opposed to a single summary of one answer generated for a single query after the one answer is determined to be the best answer to the single query, and then the summary is discarded).  Additionally, while the independent claims do not require the receiving of the input to follow the generating of at least a part of a set of knowledge messages (the order of execution/performance of the steps of the independent claims is before receiving the query (because the summarizing is query-relative to ensure that the summary is relevant to the received query).
Appel et al. (US 2017/0351962) teaches “FIG. 1 is a flow diagram illustrating a method in one embodiment of the present disclosure. A workflow in the method may start as a user 102 begins to interact with a question and answer system or like system by asking or posing a question 104 about a domain. At 106, the question 104 is analyzed, for example, by the question and answer system, for example, by one or more hardware processors. If the question has been previously stored in the system's database, for example, question and answer (Q&A) database 108, an answer may be ready to be delivered to the user. Since a question with the same meaning may be asked in many different variations (e.g., “what is investment?” and “can you define investment?”), Natural Language Processing (NLP) methods in some embodiments are utilized to increase the chance of the system to match the user's question with one that has already been registered in the database 108 before. If the question 104 has not been previously registered, the system may search the Internet or another source (e.g., online source) to find an answer, for example, with a text and/or audio. For example, news websites, online encyclopedias, data from experts in social media, and any other data source that may be of interest may be utilized. If an answer 110 is found on the Internet, the system may ask for a feedback by asking if the found answer was what the user 102 was expecting as an answer. If the user 102 responds positively, this Question and Answer pair may be added to the Q&A database 108. If the user 102 responds 
Chen, B., Lin, S. H., Chang, Y. M., & Liu, J. W. (2013). Extractive speech summarization using evaluation metric-related training criteria. INFORMATION PROCESSING & MANAGEMENT, 49(1), 1-12. teaches “Supervised summarizers usually formulize the speech summarization task as a two-class (summary/non-summary) sentence-classification problem: Each sentence Si in a spoken document to be summarized is associated with a set of M indicative features Xi = {xi1, ... , xim, ... , xiM} (cf. Section 4) and a summarizer (or a ranking function) is employed to classify and assign a class-specific importance (or decision) score to each sentence Si according to its associated features Xi. Then, sentences of the document can be iteratively selected into the summary based on their scores until the length limitation or a desired summarization ratio is reached”.  “Spoken documents” in this reference appear to refer to audio/speech documents (Section 1. Introduction, first paragraph, where “automatically transcribed into words” and “recognition errors” suggests that a spoken document is an input to speech recognition that produces a text transcript of the spoken documents).  This reference appears to describe where sentences of a nd paragraph which describes “Structural feature simply illustrates the duration or length information of a spoken sentence”), such that the limitation on the length of the speech/audio/voice summary is suggested to be a speech/audio/voice length limitation.  This reference also describes where summarization results into audio indexing for better retrieval and browsing of spoken documents (Section 6).
The previous 3 references would not, if combined, render the limitations of the independent claims obvious because Bangalore describes a length limit for summarizing text documents which is not specifically a limit the number of sentences in each summary based on the length/duration/time of a voice used to audibly communicate the summary (e.g. the limit could be a limit on a number of sentences which does not impose a particular/predefined length/duration limit on how long the number of sentences would take to articulate via voice, because different sentences of the same quantity can take variable amounts of time to articulate depending on the words in those sentences), and because Chen does not specifically describe where the summaries of the spoken documents are answers to user questions generated from spoken documents (retrieving spoken documents can be retrieving the spoken documents themselves and not using the spoken documents to generate an answer to a question, and it would not necessarily be obvious to replace the text documents used to generate answers in Bangalore with spoken documents because text documents are Chen appears to describe where summarization is based on transcribing spoken documents, where transcription would be unnecessary if the documents were initially text, and because recognition errors are possible in transcription/speech recognition, see e.g., Section 5.2.1]]).
2019/0129920 (LATE filing date) teaches “At 206, in response to determining that the time it would take to narrate the input document at the desired speech speed is longer than a specified maximum time, the configured processor generates a long summary of the input document as a portion (subset) of a plurality of words that comprises highest relevant information identified by applying natural language processing to the document, and that requires a time to narrate at the specified speech speed that is less than the specified maximum time. The configured processor generates the long summary by applying a natural language processing mechanism (NLP) to the input document. The NLP selects the text most relevant to the long summary by identifying words or phrases which include entities, people, companies, organizations, cities, geographic features and other entities from the plain text representation, by optionally identifying the location of the words or phrases and by optionally detecting the sentiment of each entity within the plain text representation and assigning a score (for example between 0 and 1) to each keyword or phrase. The most relevant words or phrases are the words or phrases which exceed a long summary score threshold. The NLP also selects the most relevant text that when narrated at the desired speech speed is less than the maximum specified time. For example, if the configured processor determines sentences A, D, and F are the most relevant sentences of an input document containing sentences A, B, C, D, E, and F and 
2004/0019637 teaches “the filtering step includes any one of limiting the number of responses presented to the user to a predetermined number, limiting the response time for presenting responses to the user, prioritizing presentation of previous responders over new responders or presenting only messages from predefined senders” (paragraph 27).  It is not clear that “limiting the response time for presenting responses to the user” refers to the amount of time needed to vocalizes/speak the responses (as opposed to the amount of time needed before starting to respond to the user.
6580786 teaches “Using the class of service, it is possible to set user preferences like maximum number of messages they may have, maximum number of fax pages they may receive, maximum length of a voice message, etc. The user profile for each user has a class of service field indicating the class of service to which the user belongs” (col. 4, lines 11-24).  “Voice message”, in this context, does not clearly refer to a limit on the length of a voice spoken by a system in response to user input (as opposed to voicemail).
8782140 teaches “Optionally, in addition to or instead of requesting a recorded submission, the requester may request that a responder participate in a live interview/discussion, either substantially immediately (e.g., within 1 minute, 5, minutes, 10 minutes, 30 minutes, or 1 hour of the request) or at some specified date/time (e.g., Sep. 30, 2013 at 11:00AM). One or more responders may agree to the request and the human’s audio/video response.
8843372 teaches “It also opens the possibility of computerized voice response systems that respond to natural conversational events, instead of predefined, limited-length answers to predefined questions” (col. 23, lines 8-11) but this appears to be teaching away from limited length answers and it is not clear that the limited length answers are limited by limiting the length of the voice used to articulate the answers.
2011/0153312 teaches “If none of the match results answer the users' question or no matching pairs are returned, a user can utilise the "Ask a Researcher" option, The question is added to the queue of pending questions 226 on the server for examination by a human researcher 240 as described above. After the researcher has constructed an answer to the question, a new Question/Answer pair is added to the database 230 and the answer transmitted to the user's mobile device. Many transports can be used to transmit this answer to the user's mobile device, but the fact that the human researcher may take a while to construct the answer means that an asynchronous mechanism such as SMS may be most appropriate” (paragraph 172).  This reference suggests where a question from a user and an answer provided to the user is added as a question/answer pair to a database, but the answer, in this reference, is an answer provided by a human researcher, and not an automatically generated answer.
2016/0180242 teaches “In an initial question input stage 310, the QA system receives an input question that is presented in a natural language format. That is, a user inputs, via a user interface, an input question for which the user wishes to obtain an answer, e.g., “Who are Washington's closest advisors?”” (paragraph 67) and also describes where an answer to an initial training question is verified by an SME and “the question/answer pair” (suggested to be a pair of the initial training question and the verified answer) is created and stored in a ground truth data structure (paragraphs 93-94).  The ground truth data structure appears to be used to train a QA system (paragraph 33).  This reference does not appear to specifically describe that training a QA system using the pairs provides the pairs to the QA system so that the QA system can select an answer of a pair when the question of the pair is input by a user.
2015/0006143 teaches “Typically, the process idles at step 404 until a dialog 104 has been received, in step 408. In step 412, the translation module 108 may determine a language of the dialog 104. Once the language of the dialog 104 has been established, the translation module 108 may determine if an answer to a question presented in the dialog 104 is available in the identified language, in step 416. If the answer to the question presented in the dialog 104 is available in the identified language, then the question may be paired with the answer, in step 420, based on a database lookup 332, query mechanism, or other technique to pair the question and the answer. The question and answer pair may be scanned for the identification of keywords by the translation module 108, in step 424. The question and answer pair may be stored for further use and/or translation in step 436” (paragraph 53) and “If the answer to the question presented in the dialog 104 is not available in the identified language and/or no such answer currently exists in the dialog 104, the question presented in the dialog 104 may be sent to an agent for processing, in step 428. Alternatively, an automatic search and discovery for the answer can be used for step 428. The agent 212 or communication system 200 may find an answer to the question presented in the dialog 104 and pair it with the question presented in the dialog 104, in step 432. The question and answer pair may be stored for further use and/or translation in step 436. The method 400 for creating and storing question and answer pairs ends, at step 440” (paragraph 54).  This reference suggests where an automatically generated answer for a question in a dialog 104 can be stored with a question in a dialog 104 in a question and answer pair, but the dialog 104 does not appear to be a 
2002/0023144 teaches “At stage 760, the electronic page or pages allowing the author 114 to enter answers to questions is returned to allow the display of the information to an authorized 114, for example on a monitor 118 such as shown above in FIG. 1. The authoring module 328 determines whether the author has chosen to answer questions at decision stage 770. In the instance where the author answers one or more previously unanswered questions, the authoring module 328 invokes the knowledge module 350 to add the question/answer pair to the knowledge data storage area 374” (paragraph 66).  This reference suggests where human-authored answers are stored in a question/answer pair with its corresponding question.
2006/0200371 teaches “The step of storing answer data in the personal history record preferably further comprises linking the answer data given by the user with the question presented to the user to generate a question and answer pair, and storing the question and answer pair in the personal history record” (paragraph 21).  This reference appears to describe where a stored question and answer pair is made of a question presented to a user and where an answer is given by the user (i.e. the answer is user-generated, not system-generated).
2007/0203996 teaches “If the method 300 concludes in step 320 that the response has been validated, the method 300 proceeds to step 322 and stores the query/response pair (e.g., in the database, D) for reuse against future queries” (paragraph 40).  Nodes, in this reference, refers to users (paragraph 29) and so the nodes that generate or validate responses are humans.
2013/0007037 describes automatically detecting question and answer pairs in electronic communication channels and storing question and answer pairs in a publicly available repository for future reference by users having access to the repository (which suggests that an answer and a corresponding question can be stored as a question and answer pair).
2002/0087313 “Summaries of Internet web pages are stored in a web summary knowledge database 32. The web page summary information is examined to determine which concepts most regularly appear together” (paragraph 43).  This reference appears to use summaries for speech recognition, not for replying to a user’s request/query/speech.
	6366905 teaches “Databases are commonly queried for summaries of data rather than individual data items. For example, a user might want to know sales data for a given period of time without regard to geographical distinctions. These types of queries are efficiently answered through the use of data tools known as aggregations. Aggregations are precomputed summaries of selected data that allow an OLAP system or a relational database to respond quickly to queries by avoiding collecting and aggregating detailed data during query execution. Without aggregations, the system would need to use the detailed data to answer these queries, resulting in potentially substantial processing delays. With aggregations, the system computes and materializes aggregations ahead of time so that when the query is submitted to the system, the appropriate summary already exists and can be sent to the user much more quickly”.  This reference does not appear to specifically describe summaries of web data which are limited to a particular voice/speech-related length/duration.
6573907 teaches “In the field of video indexing, it is necessary to code information contained in a video sequence in order to enable subsequent retrieval of the sequence from a database by reference to keywords or concepts. The coded content may, for example, identify the types of objects present in the video sequence, their properties/motion, the type of camera movements involved in the video sequence (pan, tracking shot, zoom, etc.), and other properties. A "summary" of the coded document may be prepared, consisting of certain representative frames taken from the sequence, together with text information or icons indicating how the sequence has been coded. The interface for interacting with the video database typically includes a computer input device enabling the user to specify objects or properties of interest and, in response to the query, the computer determines which video sequences in the database correspond to the input search terms and displays the appropriate " summaries". The user then indicates whether or not a particular video sequence should be reproduced. Examples of products using this approach are described in the article "Advanced Imaging Product Survey: Photo, Document and Video" from the journal "Advanced Imaging", October 1994, which document is incorporated herein by this reference”.  This reference is directed to video summaries and does not appear to be directed to summaries used to chat with a user. 
	10360265 teaches “Approaches provide for a speech driven question and answer service that uses a voice communications device to find information in which the user is interested in in response to a spoken question. For example, a voice communications device can receive a question for which an answer is desired and speak back a relevant answer. In this example, audio input data that includes the after the query is received.
2004/0068486 teaches “A user of a meta-search engine submits a query formulated with operators defining relationships between keywords. Information sources are selected for interrogation by the user or by the meta-search engine. If necessary, conversation/dialog/chat (the response to the query, in this reference, appears to be a list of search results provided in response to a search engine query)
2004/0093321 teaches “At 316, for each filtered search result in an identified set of search results the actions 318, 320, and 322 are performed. Each search result is defined herein as an answer (e.g., a document or summary of a document) received from a queried information source. Initially, the identified set of search results to which the main clustering strategy is applied consists of the search results filtered at 308” (paragraph 30).  This reference describes where a summary of a document can be an “answer”.
6766287 teaches “A user faced with a huge document or a collection of documents typically wants to obtain a summary of the documents in order to save time or to answer a specific question. The task of summarizing a document involves finding a small number of sentences that provide a concise characterization of the document. Existing approaches for summarizing documents apply only one summarization strategy, thus ignoring variations in the structure and wording of different genres of documents. Some examples of different document genres include newspaper articles, editorials, reference manuals, scientific works and tutorials. One problem with existing approaches is they can be slow and inaccurate when applied to heterogeneous document collections. A heterogeneous document collection includes documents of different genres, or document types such as fiction, scientific or other non-fiction works, etc”
	5384703 teaches “"Automatic Text Processing"; Gerald Salton; Addison-Wesley; 1989 discloses a summarization technique of the second type. Text words from a corpus of documents are isolated. Words used in titles, figures, captions and footnotes are flagged as title words. The frequency of occurrence of the remaining text words within the document corpus is determined. Word weights are determined based on the location and frequency of occurrence of the words in individual documents and in the document corpus. Phrase weights are determined for coocurring words (phrases) in sentences of a document. The sentences in each document are then scored based on the weights of the words and phrases in each sentence. A number of topscoring sentences are then selected from a document to produce a summary having a predetermined length”
5689716 teaches “Initiating execution of instructions 40 requires selection and input of a document in electronic form. If desired, prior to initiating execution of instructions 40 the computer user may also change the length, denoted "S", of the thematic summary from the default length. The default length of the thematic summary may be set to any arbitrary number of sentences. In an embodiment intended for document browsing, the default length of the thematic summary is set to five sentences”
5907836 teaches “The length of the summary or the abstract is a compression ratio with respect to the original, the number of sentences, the number of paragraphs, the number of characters or a percentage with respect to the overall body of the text to be presented”
7272558 teaches “First at 500, the system accepts a filter string. This string can contain Boolean operators and determine which documents are kept for the rest of the training process. For instance, the filter "biopolymer" would keep all documents in the index that contain the word "biopolymer" and these documents would be gathered at 510 to generate the training text. Many distinct filters can be used to accept or to reject documents. At 520, key phrases and proper nouns are extracted from the training data using a proper noun and key phrase extractor algorithm. At 530, the key phrases and proper nouns are added to the profile's dictionary. At 540, the summary sentences as extracted by an automatic document summarizer program are gathered. Software and methods to extract summaries, key phrases and proper nouns are known to the person skilled in the art. Changes to the sequence illustrated here can be readily made without departing from the spirit of the description. It is not mandatory to use an automatic document summarizer. If no document summarizer is used, then all the sentences from 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EY 1/15/2022
	/ERIC YEN/           Primary Examiner, Art Unit 2658